Appellees’ motion to transfer is granted and the above-styled cause is hereby transferred to the District Court of Appeal, Third District. See Harrell’s Candy Kitchen v. Sarasota-Manatee Airport Authority, 111 So.2d 439 (Fla.1959); also see City of Miami Beach v. Cummings et al., 257 So.2d 15 (Fla.1971);
“ . . . This appeal having been improvidently taken to this Court, all papers, including the notice of appeal, shall be transferred to the District Court of Appeal, Third District, within five days from the date of entry of this Order. Rule 2.1(a)(5)(d), F.A.R., 32 F.S.A.”
Appellees’ motion to strike m the above-styled cause is hereby deferred as it is properly determinable in the District Court of Appeal, Third District.
ADKINS, C. J., and ROBERTS, OVERTON and ENGLAND, JJ., concur.
McCAIN, J., and ERVIN (Ret.), J., dissent.